Title: To George Washington from Colonel Daniel Brodhead, 3 April 1779
From: Brodhead, Daniel
To: Washington, George


Dear General—
Fort McIntosh [Pa.] April 3rd 1779.
On the 28th of last Month I was honored with your Letter Dated at Head Quarters Middle Brook 5th March 1779.
I have the highest sense of the Hono⟨r done⟩ me by your appointment and I sincerely Wish to merit a Continuance of your good Opinion of me, but can only promise that my best exertions shall not be wanting to answer your most sanguine expectations of the Army in this Department, so soon as General McIntosh shall please to signify that the Command has devolved on me, which by his Letter of the first instant he has informed me shall be done.
Your Instructions of the 31st of January & 12th of Feby last to General McIntosh, he put into the Hands of Colonels Gibson & Crawford to read. I mention this circumstance to avoid sensure should the contents transpire. I have not heard of any persons being employed to explore the Country or examine the Navigation; therefore I fear you will receive but imperfect accounts Concerning them, untill I can procure such as may be more satisfactory, which I will do as soon as I am fully Authorized.
There is a prodigious deficiency of Clothing & Money in this Department, some Cloth has indeed been purchased in the State of Virginia, but the means of making it up are not provided; Shoes and Linnen cannot be had at any rate unless they are sent up by the Clothier Genl and I am wearied with making fruitless applications to him and the Board of War, although the Troops are full of Vermin.
All the Money lately brought up by the Deputy Pay Master General is insufficient to discharge the Arrearages of the Troops, therefore no recruiting Officers can be sent out untill a sufficient Sum for that Purpose is sent up by the Board of Treasury, And as the Deputy Paymaster (Mr Baynton) declines that service, I shall be Oblidged to send an Officer express to Philadelphia to bring it up.
My Son has suffered a long and painfull Captivity, And I am informed remains at Philadelphia inactive, having no Command. He is very desirous as well as myself of an interview and I beg your Excellency will permit him to Come to this Department, where I conceive he may be usefully employed in the Service of his Country.
The Delaware chiefs informed me in a conference Yesterday that four British Officers & sixteen Privates in an Armed Vessel arrived at Sandusky a few Days ago, and brought with them a great quantity of Liquor & Goods to ingage the Indians to go with them to Fort Laurens. They are to proceed to Kyahaga, thence up that River to a carrying place about five Miles from the head of Tuscarawas, and make a road that distance for some artillery, thence down the Tuscarawas to Fort Laurens & besiege it. The Indians say this is practicable & have offered me two of their best young Men to go & watch the Enemy, and bring me intelligence of their approaches. The Delaware chiefs seem desirous to do us every Service that will not involve them in a war with People of their own colour, and as their intelligence has chiefly been true, I cannot now despise it.
The Loss or evacution of Fort Laurens would greatly encourage the Enemy, at the same time it would discourage our Inhabitants.
I have taken the liberty to inclose two Speeches one from me to the Delaware Chiefs, the other is their answer Also Copies of Letters from Mr Hackenwelder to Colo. Gibson & from Major Vernon to myself.
I conceive that 1,000£ worth of Indian Goods at the former cheap rates would save a great many Thousands in this department, if properly applied in gaining intelligence, engaging some Indians in amity with us to act as Scouts & Guides, & finally as Warriors.
Our Provisions are very low at present and the Delaware Chiefs with their attendants of Men Women & Children amounting to sixty seven in number have lessened it considerably, but it is necessary to put the best Face on our Circumstances, as the Enemy constantly endeavour to p⟨er⟩sua⟨d⟩e them we are very indigent.
A Deputy Adjutant Genl, Deputy paymaster Genl, Muster Master & Inspector, will be necessary in this Department, And it would afford me great satisfaction could my Son be appointed to one of these, particularly one of the first mentioned. The Muster master appointed by General McIntosh was a Lieutt in my Regt and resigned upon a supposition that he was reduced to an Ensigncy by the late Arrangement. He is a very young Man and it is now clear that he has lost nothing of his rank, therefore I cannot conceive why he should be aversed to joining his Regt.
General McIntosh has appointed several Ensigns to my Regiment as well as Colo. Gibsons, And a number of promotions have otherwise taken place, The Officers are very anxious to have their Commissions and I should be much Oblidged for a few blanks if there be any at Head Quarters and leave to fill them up. I am very sensible of the necessity of using the utmost diligence in procuring Craft, and on receipt of your Instructions gave immediate Orders to the Quarter Master to engage six persons capable of superintending & directing the Building & making them, And to the Superintendant of the Works here to take the Names of all the Handy Craftsmen in the 8th Pensa & 13th V. Regts as well as the Independant Companies that might be employed in that Service. And as no perfect account is yet obtained of the Navigation of the different Waters you have directed to be examined, they will be chiefly employed in making large Canoes, of which a great number may be made up Yoghegania River. Mr John Dodge informs me that there is often a very high Swell in lake Erie. I am informed that the Mingoes living up the allegheny at a place called Connewago are much reduced by the small pox. Should the intelligence respecting the Enemies design against Fort Laurens prove groundless, I have thought of taking some Circuitous route to attack a small Town on the river La Beuf because the Indians there have been remarkably hostile.
I shall be happy to hear from you as often as Convenient and receive Instructions; nor will I fail to transmit to your Excellency every interesting Account that may Occur, although Expresses (considering the enormous expence of traveling) ought not to be multiplied.
Every sentence you have or may hereafter think proper to communicate to me will remain a profound secret. With the greatest regard & most perfect esteem I have the Honor to be your Excellency’s most Obedt most Humble svt
Daniel Brodhead Colo. 8th P. Regt
